FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ELDRIDGE WOY; et al.,                             No. 07-72470

               Petitioners,                        Agency Nos. A078-020-272
                                                               A097-822-389
   v.                                                          A097-822-390

 ERIC H. HOLDER Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Eldridge Woy, and his wife and son, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                1
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the

petition for review.

       The BIA denied petitioners’ asylum application as time barred. Petitioners

do not challenge this finding.

       Substantial evidence supports the agency’s determination that petitioners’

experiences of threats, discrimination, and harassment do not rise to the level of

past persecution. See Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009).

Substantial evidence also supports the agency’s determination that petitioners

failed to establish a clear probability of persecution because, even if the disfavored

group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004)

applies to petitioners, Seventh Day Adventist Christians, they have not

demonstrated the requisite individualized risk of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003); see also Wakkary, 558 F.3d
1049 (“[A]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail[.]”).

Further, the record does not compel the conclusion that there is a pattern or




KAD/Research                               2                                    07-72470
practice of persecution of Christians in Indonesia. See Wakkary at 1060-62.

Accordingly, petitioners’ withholding of removal claim fails.

       Substantial evidence also supports the agency’s determination that

petitioners are not entitled to CAT relief because they failed to establish it is more

likely than not that they will be tortured upon return to Indonesia. See Malhi v.

INS, 336 F.3d 989, 993 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




KAD/Research                               3                                     07-72470